Name: Commission Regulation (EEC) No 3001/88 of 29 September 1988 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 9. 88 Official Journal of the European Communities No L 270/77 COMMISSION REGULATION (EEC) No 3001/88 of 29 September 1988 ixing the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, account must be taken of the quantities of cereals required for their manufacture ; whereas these quantities were fixed in Commission Regulation No 1 62/67/EEC (4), as amended by Regulation (EEC) No 1607/71 (*); Whereas the world market situation or 1 the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina ­ tion ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (6), as last amended by Regula ­ tion (EEC) No 1636/87 0 ;  for other currencies* an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto ; Whereas, pursuant to Article 275 of the Act of Accession of Spain and Portugal, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situa ­ tion and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular the fourth subparagraph of Article 16 (2), Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed, account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand, and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances on the Community market ; Whereas Article 3 of Regulation (EEC) No 2746/75 defines the specific criteria to be taken into account when the refund on cereals is being calculated ; Whereas these specific criteria are defined, as far as wheat and rye flour, groats and meal are concerned, in Article 4 of Regulation (EEC) No 2746/75 ; whereas furthermore, when the refund on these products is being calculated, 0 OJ No 128, 27. 6. 1967, p. 2574/67. 0 OJ No L 168, 27. 7 . 1971 , p. 16. 0 OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 153, 13 . 6: 1987, p. 1 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16. 0 OJ No L 281 , 1 . 11 . 1975, p. 78. No L 270/78 Official Journal of the European Communities 30 . 9 . 88 HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, shall be as set out in the Annex hereto. The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 30 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1988 . For the Commission Frans ANDRIESSEN Vice-President I 4 30 . 9 . 88 Official Journal of the European Communities No L 270/79 ANNEX to the Commission Regulation of 29 September 1988 fixing the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code ¢ Destination (') Amount of refund . 0709 90 60 000 _ 0712 90 19 000 T ­  1001 10 10 000 06 02 120,00 0 1001 10 90 000 01 0 (2) 1001 90 91 000 01 0 1001 90 99 000 05 02 45,00 0 1002 00 00 000 01 0 1003 00 10 000 07 02 68,00 0 1003 00 90 000 05 02 50,00 0 1004 00 10 000 01 0 1004 00 90 000 01 0 1005 10 90 000   1005 90 00 000 03 02 35,00 0 1007 00 90 000   1008 20 00 000   1101 00 00 110 01 82,00 1101 00 00 120 01 82,00 1101 00 00 130 01 74,00 1101 00 00 150 01 64,00 1101 00 00 170 01 54,00 1101 00 00 180 01 44,00 1101 00 00 190   1101 00 00 900   1102 10 00 100 01 82,00 1102 10 00 200 01 82,00 1102 10 00 300 01 82,00 1102 10 00 500 01 82,00 1102 10 00 900   1103 11 10 100 04 02 229,00 178,00 1103 11 10 200 04 02 229,00. 168,00 1103 11 10 500 01 150,00 1103 11 10 900 01 141,00 1103 11 90 100 01 82,00 1103 11 90 900   No L 270/80 Official Journal of the European Communities 30 . 9 . 88 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein , 04 Algeria, 05 Switzerland/ Austria, Liechtenstein, Ceuta and Melilla, 06 Tunisia and Algeria, 07 Israel, Tunisia and Algeria. 0 The refund cannot be granted if the quality of durum wheat exported corresponds to less than the quality defined in paragraph 2 of Article 2 of Regulation (EEC) No 1569/77 with the exception of impurities constituted by grain (other than mottled grains and grains affected with fusariosis) ; 7 % maximum of which 5 % of soft wheat or other cereals. N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 296/88 (OJ No L 30, 2. 2. 1988).